Citation Nr: 1115935	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  11-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a genitourinary disability, to include bladder cancer.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk






INTRODUCTION

The Veteran had active military service from November 1983 to March 1984 and from January 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and April 2010 rating decisions in which Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island denied service connection for a genitourinary disorder, to include bladder cancer.


FINDING OF FACT

A chronic genitourinary disorder, to include bladder cancer, was not shown in service or for many years thereafter and has not been found to be related to such service.


CONCLUSION OF LAW

A genitourinary disorder, to include bladder cancer, was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002);  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.159 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in March 2010.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  [Any timing defect of this correspondence was cured by the RO's subsequent readjudication of the issue on appeal and issuance of the statement of the case in September 2010.]  Thus, the Board finds that VA has complied with its duty to notify the Veteran with regard to his appeal.  

Furthermore, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his service connection claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, and statements from the Veteran.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran in the present appeal has not been afforded a VA examination or a medical opinion in response to his claim for service connection for a genitourinary disorder, to include bladder cancer.  The Board finds, however, that no such examination or opinion is required.  As will be discussed in further detail in the following decision, the Veteran was first treated for hematuria in March 2009 and was first diagnosed with bladder cancer in March 2010, both occurred more than four years after the Veteran had left service.  Further, the file contains no competent evidence of an association between the diagnosed bladder cancer and the Veteran's service.  Thus, a remand to accord the Veteran an opportunity to undergo a VA examination is not necessary.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate his service connection claim has been obtained. 

Additionally, all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in-service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in-service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

Here, service treatment records are negative for evidence of complaints of, treatment for, or findings of a genitourinary disorder.  The Board notes that, in September 2006 while the Veteran was serving in the National Guard, he reported that six months ago he had blood in his urine.  See Report of Medical History dated September 2006.  However, this statement was made more than a year after the Veteran had left active duty, and there was no diagnosis or treatment offered by the examining physician.

Post-service medical records show that in March 2009 the Veteran visited the emergency room at the VA hospital in Providence and was diagnosed with a hematuria.  In November 2009, the Veteran returned to the emergency room in Providence and was found to have hematuria for a second time.  The Veteran underwent a cystoscopy in February 2010, which found that he had bladder lesions.  In a urology outpatient note in March 2010, it was reported that the Veteran's bladder lesions were poorly differentiated carcinoma which favored high grade urothelial carcinoma with lamina propria invasion and focal muscularis propria invasion.  A March 2010 nursing note indicated that the Veteran was diagnosed with bladder cancer.

Of particular significance to the Board is the absence of any treatment for, or findings of, a genitourinary disorder in the service treatment records.  Such is highly probative that a chronic genitourinary disorder was not shown in-service.  [In this regard, the Board finds the fact that the Veteran did not require genitourinary treatment during service to be more probative than his contention from September 2006, where he self-reported having blood in his urine.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence).]  

Furthermore, post-service medical records do not reflect objective findings of a urinary condition until approximately four years after the Veteran's discharge from active duty.  Indeed, the Veteran did not file a claim for service connection for a genitourinary disorder until May 2009, also approximately four years after his discharge from active duty.  Such evidence negates a finding that service connection is warranted based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Moreover, the claims file contains no competent medical evidence associating the currently-diagnosed bladder cancer with the Veteran's active duty.  In this regard, the Board acknowledges the Veteran's contentions that he incurred a genitourinary disorder as a result of having been exposed to environmental hazards during his military service in the Persian Gulf.  See Veteran's statement from December 2010.  While the Veteran is competent to report symptoms, the matter of the etiology of his currently bladder cancer requires medical expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As a lay person, the Veteran is not competent to offer an opinion on medical causation, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495;  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  Consequently, the Board finds that the medical evidence of record (which includes no competent evidence associating the Veteran's bladder cancer to his purported in-service environmental hazards) is more probative than his lay assertions as to onset and etiology of his bladder cancer.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a genitourinary disorder, to include bladder cancer.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a genitourinary disorder, to include bladder cancer, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


